Title: To Thomas Jefferson from I. A. Coles, 23 July 1807
From: Coles, I. A.
To: Jefferson, Thomas


                        
                            
                                23 July 1807
                            
                        
                        We the undersigned, conceiving it to be the duty of every Citizen in periods of danger to devote his services
                            to the benefit of his Country, and feeling with indignation the late outrages committed on the honor of our Flag, have
                            resolved to form ourselves into a Volunteer Troop of Horse. We hereby pledge ourselves to be subservient on all occasions
                            to the call of our Country, to submit to the appointment of any Officers nominated by ourselves to the President of the
                            United States, and to obey whatever rules and regulations the Troop may hereafter adopt. 
                        
                            Signed I. A. Coles
                     
                            
                                and 30 other signatures
                            
                        
                    